SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

908
CAF 12-01141
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF ALAZAYA I.B., JAVONTE W.G.,
MAREYAH A.B. AND NORMAN J.B.
-----------------------------------------------
JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES,      MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

STORMIE A.G., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.

DEBORAH R. GARDINER, WATERTOWN, FOR PETITIONER-RESPONDENT.

ASHLEY N. LYON, ATTORNEY FOR THE CHILD, ADAMS.

LISA WELDON, ATTORNEY FOR THE CHILDREN, WATERTOWN.

SCOTT A. OTIS, ATTORNEY FOR THE CHILD, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County
(Richard V. Hunt, J.), entered May 25, 2012 in a proceeding pursuant
to Family Court Act article 10. The order determined that respondent
had abused her children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: We affirm the order in each appeal. We write only
to note that it was error to include in each order language delegating
Family Court’s authority to modify visitation to petitioner, the
counselors for the subject children and the Attorneys for the
Children, but the issue is moot because the orders have expired (see
Matter of Leah S., 61 AD3d 1402, 1402; see also Matter of Nicholas
J.R. [Jamie L.R.], 83 AD3d 1490, 1491, lv denied 17 NY3d 708).




Entered:    September 27, 2013                    Frances E. Cafarell
                                                  Clerk of the Court